Citation Nr: 0515415	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for allergic rhinitis and sinusitis as well as the 
zero percent evaluation of his service connected tinnitus.  
With respect to the tinnitus issue, the veteran claimed that 
the maximum rating of 10 percent disabling was warranted.  
However, prior to certification of this issue to the Board, 
by a March 2003 rating decision, the schedular evaluation of 
the veteran's service connected tinnitus was increased to 10 
percent disabling, the evaluation requested by the veteran.  
Additionally, by a December 2004 rating decision, service 
connection was also granted for allergic rhinitis and chronic 
sinusitis.  These rating decisions represent a full grant of 
the benefits sought on appeal with respect to the veteran's 
allergic rhinitis, sinusitis, and tinnitus claims.  
Accordingly, these issues are no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran does not have impaired hearing as defined by VA. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations, which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the 
October 1998 rating decision, the February 1999 statement of 
the case, subsequent supplemental statements of the case, and 
letters from the RO dated in September 2003 and July 2004 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the September 2003 and July 2004 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

In this case, the October 1998 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the veteran regarding this issue in 
September 2003 and July 2004.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that the September 2003 and July 2004 
letters notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  See 
Pelegrini at 120, 121.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
a VA examination and he has provided hearing testimony during 
the course of this appeal.  Moreover, all available pertinent 
service, VA, and private medical records have been obtained.  
Accordingly, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Any irregularities in the notice have 
been cured and are no more than non-prejudicial error.  No 
further action is necessary to assist the claimant with the 
claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, certain chronic diseases, including 
organic diseases of the nervous system, such as sensorineural 
hearing loss, shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of service 
connection for hearing loss because there is no competent 
medical evidence that a hearing loss as defined by VA 
currently exists.

The veteran's service medical records reflect that his 
hearing was clinically normal upon enlistment examination in 
April 1978.  However, subsequent periodic examination reports 
reflect findings of mild high frequency hearing loss.  In 
addition, VA outpatient treatment records include a September 
2002 Progress Note which reflects a 10 year history of 
hearing loss.

A September 1998 VA audiological evaluation showed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
15
LEFT
10
10
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner commented that the veteran's hearing was within 
normal limits, bilaterally.  

While the veteran has expressed his belief that he has a 
hearing loss as a result of his period of military service, 
service connection cannot be granted because there is no 
current identifiable hearing loss as defined by VA.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

In this regard, it is noted that, in his notice of 
disagreement and substantive appeal, the veteran acknowledges 
that his hearing loss is not severe enough to meet VA 
criteria for service connection.  Nevertheless, he argues 
that service connection for bilateral hearing loss should be 
granted and assigned a schedular rating of zero percent 
because it "is bound to become more severe with time and 
age."  However, as discussed in the preceding paragraph, 
service connection may not be granted unless a current 
disability, as defined by VA, exists.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran is 
advised to reopen his claim when he obtains evidence of an 
increase in his hearing loss.

The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


